DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 17-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titus et al (US 5,322,569).
Titus et al teaches a system comprising a source for emitting anti-fouling UV light and a controller for controlling the source according to the requirements. 
The system also comprises sensors for detecting the value of process parameters and providing the feedback to the controller. 
The controller is also disclosed as controlling the source to provide the light and then to switch the source to the standby mode. 
The controller is also disclosed as controlling the required illumination time. 
The controller is also disclosed as microprocessor control system for monitoring the operations such as power requirements, time in standby mode, speed, intensity of the light, fault identification, etc. 
The controller is also disclosed as controlling operation parameters depending from different parameters.
The controller is also disclosed as controlling operation parameters depending from turbidly of water (readable on the water related parameter and on a measure of the concentration of marine organisms).

The controller is also disclosed as controlling operation parameters depending from flow of water (also readable on the water related parameter).
The system is disclosed as comprising inlets with valves. 
See entire document, especially Figures 1, 3-18 and the related description and the description at column 2, lines 23-34, column 3, line 35 – column 8, line 8.

As to claims 1, 6-10, 17, 18-19:
Titus et al do not specifically exemplify the use of a water temperature sensor.
However, Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a water temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.


Titus et al do not specifically exemplify the use of a surface temperature sensor.
However, Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a surface temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.

As to claims 4 and 20-22:
Titus et al teach the claimed apparatus except for the specific recitation of a sensor of the state of the opening.
However, Titus et al teach the system comprising a valve (controlled opening) and also teach residential time, flow rates and a radiation intensity as related parameters for the treatment (see at least column 7, lines 36-41).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the system of Titus et al with sensors to measure the valve opening and to .

Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titus et al (US 5,322,569) in view of the state of the art admitted by the applicants in the specification.
Titus et al as applied above teach the claimed apparatus except for the specific recitation of the surface of a heat exchanger.
However, Titus et al teach the system with a sea-chest.
On the other hand, the applicants admitted in the specification that ships are equipped with a so-called sea chest and that normally, one or more sea chests are used for accommodating at least a portion of a heat exchanger which is part of a machinery cooling system (page 2, lines 3-11).
It would have been obvious to an ordinary artisan at the time the invention was filed to use the system of Titus et al with a sea chest accommodating a heat exchanger in order to provide benefits of the system of Titus et al to conventional sea chests. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
The applicants allege that the rejections under 35 USC 112 applied in the previous Office action are not proper.


With respect to the rejection of claims 1, 6-10 and 17-19 under 35 USC 102 applied in the previous Office action the applicants argue that Titus et al do not teach adjusting an operation parameter based on the enumerated water-related parameters recited by the amended claims.
The amended claims are addressed in the rejection under 35 USC 103 provided above.
While, Titus et al do not specifically exemplify the use of a water temperature sensor.
Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19). Titus et al teaches a system comprising a source for emitting anti-fouling UV light and a controller for controlling the source according to the requirements. 
The system also comprises sensors for detecting the value of process parameters and providing the feedback to the controller. 
The controller is also disclosed as controlling the source to provide the light and then to switch the source to the standby mode. 
The controller is also disclosed as controlling the required illumination time. 

The controller is also disclosed as controlling operation parameters depending from different parameters.
The controller is also disclosed as controlling operation parameters depending from turbidly of water (readable on the water related parameter and on a measure of the concentration of marine organisms).
The controller is also disclosed as controlling operation parameters depending from the development rate of marine organisms (readable on the water related parameter).
The controller is also disclosed as controlling operation parameters depending from flow of water (also readable on the water related parameter).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a water temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.

The claims merely recite the intended use of the controller.

With respect to the rejection of claims 4, and 20-22 under 35 USC 112 the applicants allege that Titus et al does not disclose controlling the anti-fouling light source based on the state of the state of the at least one inlet opening.
This is not persuasive.
Please, note that the claims do not require the controller “configured” to perform the recited intended functioning of the controller.
The claims merely recite the intended use of the controller.
Titus et al do not exemplify a sensor of the state of the opening.
However, Titus et al teach the system comprising a valve (controlled opening) and also teach residential time, flow rates and a radiation intensity as related parameters for the treatment.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the system of Titus et al with sensors to measure the valve opening and to configure the controller of Titus et al to control the valve to ensure required residential time, flow rates and a radiation intensity disclosed by Titus et al.
The modified system of Titus et al would be capable of performing intended use recited by the claims.


This is not persuasive.
Please, note that the claims do not require the controller “configured” to perform the recited intended functioning of the controller.
The claims merely recite the intended use of the controller.
Titus et al do not specifically exemplify the use of a surface temperature sensor.
However, Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a surface temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.
With respect to claims 7, 17, 19, 21 and 26 the applicants allege that the Office has not identified where the Titus et al teach the limitation recited by the claims.

The Office has identified the relevant places of the teaching of Titus et al.
Please, mote that claim 17 merely specify the rate of flow of the water, but not even require the water related parameter to be the flow of the water.
Please, also note that the memory recited by claim 7 is an inherent part of the controller. 
Please, also note that since Titus et al teach a microprocessor control system for monitoring and controlling functioning of the system the presence of the memory recited by the claim is inherent.
AS to the limitations directed to the intended functioning of the controller the modified system of Titus et al would be capable of performing intended use recited by the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0197693, 2014/0224714, 2018/0120031, 2019/0283847 are cited to show the state of the art with respect to anti-fouling systems and methods of their control. The referenced documents show that controlling functioning of the systems based on the flow rate and other variables was known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711